Citation Nr: 1423894	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  09-37 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.
 
2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for left hand numbness.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a cerebellar cyst.

7.  Entitlement to service connection for left knee medial plica (shelf) syndrome.

8.  Entitlement to service connection for twitching of the left side of the neck.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 through October 2006, during which, he served in the Southwest Asia theater of operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006, October 2008, and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran has perfected timely appeals of these decisions.

In his September 2009 substantive appeal, the Veteran asked that a Board hearing be scheduled in this matter.  Accordingly, a Travel Board hearing was scheduled to be held in March 2013 at the Chicago RO.  Notice to that effect was mailed to the Veteran in January 2013.  Per the Veteran's February 2013 request, the scheduled hearing was canceled and neither the Veteran nor his representative has asked VA to schedule a new hearing in this matter.

The Board notes that the Veteran's appeal initially included the issues of the Veteran's entitlement to service connection for posttraumatic stress disorder (PTSD).  In an October 2008 rating decision, the Chicago RO granted service connection for PTSD, with a 70 percent initial disability rating, effective from October 15, 2006.  As this decision represents a full grant of the Veteran's PTSD service connection claim, and neither the Veteran nor his representative has asserted any disagreement with the assigned effective date and initial disability rating, that issue is no longer on appeal before the Board.

The Board also notes that, in addition to the paper claims file, a paperless electronic claims file is associated with the claim on the Virtual VA system.  These electronically stored records have been reviewed and considered as part of the evidentiary record.

The issues of the Veteran's entitlement to service connection for a bilateral ankle disorder, a low back disorder, left hand numbness, hypertension, cerebellar cyst, left knee medial plica (shelf) syndrome, and twitching of the left side of the neck are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a current hearing loss disability as defined by VA regulations..


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating October 2006 letter notified the Veteran of the information and evidence needed to substantiate his claim for service connection for hearing loss.  Consistent with Dingess, this letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's December 2006 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, service personnel records, claims submissions, lay statements, and VA treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his claimed hearing loss disability in October 2008.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While hearing loss disability is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  As discussed below, the Veteran's hearing loss disability has been described as sensorineural in nature; hence, the Veteran's hearing loss, to the extent that it has been shown by the evidence as being disabling, may be considered for service connection under the presumptive provisions contained in 38 C.F.R. §§ 3.307 and 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In addition to the foregoing general principles, service connection for hearing loss disability is not granted unless the claimed hearing loss is of a particular level of severity.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In his October 2006 claim, the Veteran alleged that he sustained acoustic trauma during service in Iraq.  Indeed, the service department records, to include the Veteran's DD Form 214, show that the Veteran served in the Southwest Asia theater of operations, where he engaged the enemy in combat and was decorated with a Combat Action Ribbon.  Such service is consistent with the Veteran's reported acoustic trauma and it is indisputable from the evidence that the Veteran did sustain acoustic trauma during service.

Notwithstanding the above, the Veteran has never had a hearing loss disability, as defined under 38 C.F.R. § 3.385.  In that regard, repeated audiometric testing performed over the course of the Veteran's active duty service indicated some audiometric shifting; however, none of the in-service audiometric tests revealed pure tone thresholds above 25 decibels at three or more of the frequencies of 500, 1000, 200, 3000, or 4000 Hertz, nor did they show any pure tone thresholds above 40 decibels at any of the aforementioned frequencies.


In that regard, the Board notes that audiometric testing performed during the Veteran's September 2002 enlistment examination revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
5
5
10
15
10

Audiometric testing performed in October 2002 revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
10
5
10
15
15

During June 2004 audiometric tests, the Veteran demonstrated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
15
20
LEFT
15
10
15
20
25


April 2005 audiometric tests indicated the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
15
10
LEFT
10
15
15
30
20

Finally, audiometric tests performed in August 2006, only two months before the Veteran's separation from service, revealed the following pure tones:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
10
10
20
25
25

Audiometric testing performed after the Veteran's separation from service still do not indicate pure tone thresholds which meet the criteria for being a disability under 38 C.F.R. § 3.385.  In that regard, audiometric testing performed during an October 2008 VA examination showed that the Veteran had 96 percent speech recognition ability in both ears.  Also, audiometric testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
25
25
LEFT
20
20
20
30
35

Based upon these findings, the examining VA audiologist diagnosed left ear hearing loss.  Nonetheless, the demonstrated speech recognition scores and pure tone thresholds still did not meet the criteria for disabling hearing loss.

The Board notes that the Veteran underwent a VA administered screening test for central auditory processing disorder in March 2009.  During the screening, attending VA staff noted that audiometric findings from October 2008 VA examination revealed normal hearing in the right ear and mild hearing loss in the left ear.  Indeed, the Veteran reported that he was having difficulty hearing over his radio.  A battery of hearing tests, including SCAN-A testing, pitch pattern sequence test, and random gap detection test were normal.  Despite these normal findings, the screening was interpreted as being positive for central auditory processing disorder.  Nonetheless, the Board notes that audiometric tests for pure tone thresholds and speech recognition tests were not performed as part of the screening.  In the absence of such testing, the March 2009 screening tests are not entitled to significant probative weight as to the question of whether the Veteran has a current hearing loss disability.

The Board is sympathetic to the Veteran's assertions of hearing loss.  Nonetheless, in the absence of any evidence showing that the Veteran has a current hearing loss disability as defined by VA regulations, the Veteran's claim for service connection for bilateral hearing loss disability must be denied.  The Veteran, while competent to report what he observes through his senses such as difficulty hearing, is not competent to provide an opinion that his level of hearing difficulty rises to such severity to as be considered a hearing loss disability for VA purposes.  To reiterate, in order to consider hearing loss a disability for VA purposes, hearing impairment must, by regulation, satisfy a minimum threshold level of impairment.  The degree of impairment is determined through application of specific audiometric tests.  Under the circumstances, the Veteran, as a lay person, lacks any particular skill or expertise that would render competent the multiple audiologic findings noted above.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  In light of the foregoing, the Board finds that the any opinion from the Veteran regarding the presence of a current hearing loss disability has no probative value.

The Board assigns greatest probative value to the audiometric test data expressed in the service treatment records and the October 2008 VA audiological examination, which do not contain findings indicative of a current ear hearing loss disability.  In that regard, the Board notes that these tests were performed in accordance with the standards for such testing established under 38 C.F.R. § 4.86, and moreover, do not appear to indicate any inconsistency or unreliability. 

The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As such, this appeal must be denied.  Once again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).
 

ORDER

Service connection for bilateral hearing loss is denied.


REMAND

During the pendency and development of this appeal, service connection for residuals of a traumatic brain injury was granted by the RO in a June 2009 rating decision.  With regard to the Veteran's claims for service connection for cerebellar cyst, left hand numbness, and twitching on the left side of his neck, the Veteran has alleged in his claims submissions and reported during post-service medical treatment that he first noticed those disorders after losing consciousness after a truck he was riding in struck an improvised explosive device.  These contentions are supported by a credible buddy statement provided by S.J.C., and moreover, are consistent with the Veteran's documented combat service in the Southwest Asia theater of operations.  Hence, the Board does not dispute that the Veteran was involved in an explosion and that he lost consciousness during that event.

Post-service VA treatment records show that the Veteran has been followed for shaking and numbness in his upper left extremity and twitching in his neck.  An October 2007 brain MRI confirmed the presence of a left cerebellar arachnoid cyst.  VA examinations of these claimed disabilities were performed in June and October of 2008.  During these examinations, the Veteran was diagnosed with left cerebellar arachnoid cyst, left carpal tunnel syndrome, and seizures characterized as "an essential mild tremor."  During the October 2008 examination, the examiner opined that the left cerebellar cyst was less likely than not related to the Veteran's active duty service; however, the examiner did not provide any reasons or rationale for this opinion.  Concerning the Veteran's left carpal tunnel syndrome, no opinion was given as to its cause or origin.  Regarding the Veteran's seizures, the examiner opined simply that they were of unclear etiology; however, the examiner did not provide an explanation as to why a clear etiology for the seizures cannot be discerned.  Finally, the Board notes that neither the June or October 2008 examinations addressed the possibility that the Veteran's cerebellar cyst, left carpal tunnel syndrome, and left upper extremity numbness and seizures might be secondary to his service-connected residuals of traumatic brain injury.

The foregoing medical questions and missing rationale are essential to the Board's determination as to the etiology of the Veteran's claimed disabilities.  In the absence of any discussion of the foregoing, the June and October 2008 VA examinations are incomplete.  Accordingly, the Veteran should be afforded a new VA examination of his cerebellar cyst, left arm and hand numbness and shaking, and twitching on the left side of his neck.  38 C.F.R. § 3.159(c)(4).

With regard to the issue of the Veteran's entitlement to service connection for hypertension, the Veteran was afforded a VA examination in October 2008.  During the examination, the examiner diagnosed stage I hypertension, however, did not offer any opinion as to whether the hypertension was incurred during service, related in any other way to his active duty service, or was caused or aggravated by any of his service-connected disabilities.  Again, in the absence of such discussion, the October 2008 VA examination is incomplete.  The Veteran should also be afforded a new VA examination of his hypertension.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's entitlement to service connection for left knee medial plica (shelf) syndrome, the Veteran also underwent a VA examination of his left knee in June 2008.  A left knee MRI revealed an anomaly of the superior portion of the deep medial collateral ligament which was interpreted as being a medial plica (shelf) syndrome.  Although the examiner opined that the diagnosed disorder was likely traumatic in nature, he did not address the specific question of whether the left knee disability was incurred during service, related in any other way to the Veteran's active duty service, or was caused or aggravated by any of his service-connected disabilities.  The Veteran should also be afforded a new VA examination of his left knee.  38 C.F.R. § 3.159(c)(4).

As the Veteran has also reported recurring ankle and back pain since service, he should also be afforded an examination with respect to those disabilities.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examinations, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his cerebellar cyst, left upper extremity, left neck twitching, hypertension, and left knee since June 2009.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for cerebellar cyst, left hand numbness, twitching of the left side of the neck, hypertension, and left knee medial plica (shelf) syndrome.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange new VA examinations of his claimed disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his cerebellar cyst, left upper extremity, left neck twitching, hypertension, and left knee since June 2009.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA examination with an appropriate VA examiner to determine the nature and etiology of his claimed cerebellar cyst, left hand numbness, and  twitching of the left side of the neck.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should assume that the Veteran lost consciousness after an improvised explosive device detonated at close range during service in the Southwest Asia theater of operations.

A full examination, to include an interview of the Veteran and any tests and studies deemed necessary by the examiner, should be conducted.  The examiner should provide diagnoses pertinent to the Veteran's claimed cerebellar cyst, left hand numbness, and twitching of the left side of the neck.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by the Veteran's service-connected residuals of traumatic brain injury or any other service-connected disability.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

4.  The Veteran should also be afforded a VA examination of his claimed hypertension to determine whether he has hypertension, and if so, whether his hypertension is related to his active duty service or service-connected disabilities.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.  For purposes of this examination, the examiner should assume that the Veteran lost consciousness after an improvised explosive device detonated at close range during service in the Southwest Asia theater of operations.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should confirm whether the Veteran has hypertension, and if so, provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed hypertension was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by the Veteran's service-connected disabilities.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

5.  The Veteran should also be afforded a VA examination of his left knee to determine the nature and etiology of his claimed left knee medial plica (shelf) syndrome, bilateral ankle disability, and low back disorder.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

All appropriate testing should be conducted.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the Veteran's claimed left knee medial plica (shelf) syndrome, bilateral ankles, and low back.  For each diagnosed disorder, the examiner should also provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorder was incurred during active duty service, is related in any other way to a disease or injury incurred during active duty service, or is caused or aggravated by the Veteran's service-connected disabilities.

The examiner should provide a full rationale for his or her findings and opinions, and in doing so, should comment upon the Veteran's subjective complaints, objective findings, and diagnoses which are noted in the post-service VA treatment records and previous VA examinations.  If appropriate, the examiner should also provide an explanation as to why he or she does or does not concur with these earlier findings and diagnoses.

If the examiner is unable to provide any of the opinions requested above without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The examiner's opinions and rationale should be expressed in a typewritten and legible report.

6.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

7.  After completion of the above development, the issues of the Veteran's entitlement to service connection for bilateral ankle disability, a low back disorder, cerebellar cyst, left hand numbness, twitching of the left side of the neck, hypertension, and left knee medial plica (shelf) syndrome should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


